PER CURIAM.
Defendant appeals his conviction and sentence for possession of cocaine. We affirm the conviction because we find no reversible error to have been committed, but reverse the sentence and remand for resentencing.
The trial court departed from the recommended range of the sentencing guidelines and gave as grounds for that departure that defendant was an illegal alien and that the amount of cocaine possessed by defendant was “suggestive of dealing rather than mere possession.” Both of these grounds violate Fla.R.Crim.P. 3.701(d)(ll) because they punish defendant for offenses for which he was not convicted.
The conviction is affirmed, but the sentence is reversed and remanded for sentencing within the guidelines range.
LEHAN, A.C.J., and FRANK and SAND-ERLIN, JJ., concur.